Case 0:21-cv-60357-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                             Case No.:

  PRESIDIO NETWORKED SOLUTIONS, LLC

         Plaintiff,

  v.

  VITAL PHARMACEUTICALS, INC.,
  D/B/A BANG ENERGY

         Defendant.

  __________________________________________/

                                           COMPLAINT

         Plaintiff, Presidio Networked Solutions, LLC, a Florida limited liability company

  (“Presidio”) sues Defendant, Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“Defendant”), and

  alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

         1.      Presidio is a Florida limited liability company whose sole member is Presidio, LLC,

  a Georgia limited liability company. In turn, Presidio LLC’s sole member is Presidio IS LLC, a

  Delaware limited liability company. Presidio IS LLC’s sole member is Presidio Holdings, Inc., a

  Delaware corporation with its principal place of business in New York.     As such, for diversity

  purposes, Presidio is a citizen of Delaware and New York.

         2.      Defendant is a Florida corporation with a principal place of business in Weston,

  Broward County, Florida. As such, for diversity purposes, Defendant is a citizen of Florida.
Case 0:21-cv-60357-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 2 of 5




         3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, in that

  there is complete diversity of citizenship between Presidio and Defendant and the aggregate

  amount in controversy exceeds $75,000, exclusive of interest and costs.

         4.      Venue of this action is proper in the Southern District of Florida, Fort Lauderdale

  Division, in that, among other things, Defendant has a principal place of business in Broward

  County, Florida, and the contract at issue contains a venue provision designating that any dispute

  relating to the contract shall be brought in a court of competent jurisdiction in the state or federal

  courts of Broward County, Florida as the exclusive venue for all such disputes.

         5.      All conditions precedent to the maintenance of the causes of action alleged herein

  have been complied with, have occurred in fact or by operation of law, or have been waived.

                                    GENERAL ALLEGATIONS

         6.      Presidio is a leading IT solutions provider that provides digital infrastructure,

  business analytics, cloud services, and IT security services to businesses in over 150 countries.

         7.      Defendant is a nutritional supplement company that manufactures and sells a

  variety of supplements, sports beverages, and related merchandise.

         8.      On January 22, 2020, Presidio entered into a Master Services Agreement

  (“Agreement”) with Presidio pursuant to which Presidio agreed to provide Defendant with certain

  IT networking services, hardware, and licenses, as fully set forth on certain statements of work

  agreed to by the parties. A copy of the Agreement is attached as Exhibit “A.”

         9.      Pursuant to the Agreement Defendant agreed to make payment within thirty (30)

  days from the date of invoice or such shorter time period set forth in a statement of work.




                                                    2
Case 0:21-cv-60357-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 3 of 5




          10.      Between January 2020 and May 2020, Presidio performed site assessments,

  provided and installed IT and networking related hardware, and performed IT related installation

  and networking services for Defendant pursuant to the Agreement.

          11.     During this time period, Presidio issued to Defendant nine (9) invoices (the

  “Invoices”) between January 29, 2020 and May 14, 2020 for the hardware and services it provided,

  which Invoices totaled 1,473,642.07. Copies of the Invoices are attached as Composite Exhibit

  “B.”

          12.     Presidio has complied with all obligations required under the Agreement, and

  provided to Defendant all of the hardware and services Defendant requested.

          13.     However, Defendant has failed and/or refused to pay the Invoices. As a result,

  Presidio has been damaged.

                                  COUNT I – BREACH OF CONTRACT

          14.       Presidio re-alleges and incorporates by reference paragraphs 1 through 13, above,

  as if set forth fully herein.

          15.     The Agreement is a valid and binding contract.

          16.     Presidio fully performed its obligations under the Agreement.

          17.     Defendant breached the Agreement by failing to pay Presidio the amounts due in

  the Invoices.

          18.     As a direct and proximate result of Defendant’s breach of the Agreement, Presidio

  has suffered and will continue to suffer damages.

          WHEREFORE, Presidio respectfully demands judgment against Defendant for damages

  together with late fees, prejudgment interest, and costs, and for such other and further relief as the

  Court deems just and proper.

                                                    3
Case 0:21-cv-60357-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 4 of 5




                                   COUNT II – ACCOUNT STATED

          19.     Presidio re-alleges and incorporates by reference paragraphs 1 through 13, above,

  as if set forth fully herein.

          20.     This is an action for account stated.

          21.     The Agreement is a valid and binding contract.

          22.     As a result of the hardware and services Presidio provided to Defendant under the

  Agreement, Presidio issued the Invoices to Defendant.

          23.     Defendant failed to object to these Invoices in a reasonable time.           Instead,

  Defendant continually assured Presidio that such invoices were either being processed or validated

  for payment, or that they had been approved for payment.

          24.     Defendant has failed to pay the Invoices, and owes Presidio $1,473,642.07, as set

  forth therein, plus interest on this account.

          WHEREFORE, Presidio respectfully demands judgment against Defendant for damages

  together with late fees, prejudgment interest, and costs, and for such other and further relief as the

  Court deems just and proper.

                                  COUNT III – UNJUST ENRICHMENT

          25.     Presidio re-alleges and incorporates by reference paragraphs 1 through 7 and 10

  and 11, above, as if set forth fully herein.

          26.     This is an action for unjust enrichment against Defendant.

          27.     As set forth in detail above, Presidio has conferred a benefit on Defendant by

  providing IT and networking related hardware, licenses, and services to Defendant.

          28.     Defendant voluntarily accepted and retained the benefits conferred upon it by

  Presidio, and has failed to pay Presidio for such goods and services.

                                                    4
Case 0:21-cv-60357-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 5 of 5




         29.     Presidio does not have an adequate remedy at law, and the circumstances are such

  that it would be inequitable for Defendant to retain the benefit conferred upon it.

         WHEREFORE, Presidio respectfully demands judgment against Defendant for damages

  together with late fees, prejudgment interest, and costs, and for such other and further relief as the

  Court deems just and proper.

         Dated this 15th day of February, 2021.



                                                 SMITH, GAMBRELL & RUSSELL, LLP

                                                 /s/ Alan S. Wachs_____________________
                                                 ALAN S. WACHS
                                                 Florida Bar No.: 980160
                                                 awachs@sgrlaw.com
                                                 tgreene@sgrlaw.com
                                                 dhsmith@sgrlaw.com
                                                 JONATHON D. PRESSLEY
                                                 Florida Bar No. 84579
                                                 jpressley@sgrlaw.com
                                                 asalane@sgrlaw.com
                                                 NICOLE L. KALKINES
                                                 Florida Bar No. 1003293
                                                 nkalkines@sgrlaw.com
                                                 aarrazola@sgrlaw.com
                                                 50 N. Laura Street, Suite 2600
                                                 Jacksonville, Florida 32202
                                                 (904) 598-6110 (Telephone)
                                                 (904) 598-6210 (Facsimile)
                                                 Attorneys for Plaintiff, Presidio Networked
                                                 Solutions, LLC




                                                    5
